Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “each switching device” in line 2, rendering the claim indefinite because it is unclear what the relation between these “each switching device” and a plurality of switching devices mentioned in line 1 are?  For examination purpose, examiner interprets “each switching device” as “any device”.
Claim 1 recites the limitation “a respective heating element” in line 3, rendering the claim indefinite because it is unclear what the relation between these “a respective heating element” and a plurality of heating elements mentioned in line 2 are?  For examination purpose, examiner interprets “a respective heating element” as “any element”.
Claim 1 recites the limitation “each heating element” in line 5, rendering the claim indefinite because it is unclear what the relation between this “each heating element” and a plurality of heating elements mentioned in line 2 are?  For examination purpose, examiner interprets “each heating element” as “any element”.
a plurality of switching devices mentioned in line 1 are?  For examination purpose, examiner interprets “each switching device” as “any device”.
Claim 1 recites the limitation “the switching device” in line 7, rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the respective electrically connected heating element” in line 8, rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “equalizing the power received by.” in line 3, rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear what the meaning of “equalizing the power received by.”. For examination purpose, examiner interprets “equalizing the power received by.” as “equalizing the power received by anything.”.
Claim 10 recites the limitation “accessing heating-element calibration data” in line 2, is unclear in context. It is unclear how to accessing this “heating-element calibration data” without even generating any correction factors first.  For examination purpose, examiner interprets “accessing heating-element calibration data” as “accessing any data”.
Claim 11 recites the limitation “accessing correction factors” in line 3, is unclear in context. It is unclear how to accessing this “correction factors” without even generating any correction factors first.  For examination purpose, examiner interprets “accessing correction factors” as “accessing any data”.
a power-compensated fusion furnace mentioned in line 1 are?  For examination purpose, examiner interprets “a furnace” as “any furnace”.
Claim 13 recites the limitation “each switching device” in line 2-3 and 7 respectively, rendering the claim indefinite because it is unclear what the relation between these “each switching device” and a plurality of switching devices mentioned in line 2 are?  For examination purpose, examiner interprets “each switching device” as “any device”.
Claim 18 recites the limitation “each heating element” in line 3-5 and 8-10 respectively, rendering the claim indefinite because it is unclear what the relation between these “each heating element” and a plurality of heating elements mentioned in line 1 are?  For examination purpose, examiner interprets “each heating element” as “any element”.
Claim 20 recites the limitation “the calibrated electrical duty cycles” in line 1, rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 2004/0099653 A1) in view of Anderson et al. (US 6,043,465).
Regarding Independent Claim 1, Hirayama et al. disclose a method for operating a power-compensated fusion furnace (a furnace 10, Fig 1, [0043]) comprising a plurality of switching devices (51-54 relays, Fig 3, [0049]) and a plurality of heating elements (heaters 21A-24A, Fig 3, [0049]), wherein each switching device is electrically connected to a respective heating element, the method comprising:
determining an electrical duty cycle for each of the heating elements (perform the time-division control of the heaters, [0052]) by measuring a current flowing to and a voltage across each of the heating elements, wherein each heating element continues heating operations during the measuring (relays 51-54 for stopping the current flows from the power source 56 to the heaters 21A-24A, [0050]); and 
receiving, at each switching device, a control signal that causes the switching device to open and close as necessary to implement the electrical duty cycle for the respective electrically connected heating element (activates/ deactivates the switching devices …with the actual activating signals…perform the time-division control, [0052]). 
Hirayama et al. disclose the invention substantially as claimed and as discussed above; except, determining an electrical duty cycle for each of the heating elements by measuring a current flowing to and a voltage across each of the heating elements, wherein each heating element continues heating operations during the measuring.
Anderson et al. teach a method of measuring a current flowing to and a voltage across heating element (it is necessary to know the current and the voltage passing 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to add the method of  Hirayama with Anderson’s further teaching of determining an electrical duty cycle for each of the heating elements (taught by Hirayama already) by measuring a current flowing to and a voltage across each of the heating elements (“each of the heating elements” taught by Hirayama already), wherein each heating element continues heating operations during the measuring because Anderson teaches, in Col 3 lines 10-40, of providing a temperature measurement and control system to measure and control multiple sections and/or phases of heating elements independent of the others within a furnace enclosure without the use of conventional temperature sensors.
Regarding Claim 3, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; except, wherein determining the electrical duty cycle for each heating element further comprises generating heating-element calibration data from the measurements of current and/or voltage, wherein the heating-element calibration data provides a relationship between a required duty cycle for each heating element to an amount of powered received by the heating element.  Anderson et al. further teach a method of obtaining measurements of a current flowing to and a voltage across a heating element (measure the current and the voltage passing through the element 19, Fig 2, Col 5 lines 9-21); and generating element calibration data from the measurements of current and/or voltage (control furnace temperature with 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the method of Hirayama et al. in view of Anderson et al. with Anderson’s further teaching of wherein determining the electrical duty cycle for each heating element further comprises generating heating-element calibration data from the measurements of current and/or voltage, wherein the heating-element calibration data provides a relationship between a required duty cycle for each heating element to an amount of powered received by the heating element because Anderson teaches, in Col 3 lines 10-40, of providing a temperature measurement and control system to measure and control multiple sections and/or phases of heating elements independent of the others within a furnace enclosure without the use of conventional temperature sensors.
Regarding Claim 4, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach further comprising selecting a desired amount of power to be received by each heating element (inputting desired parameter settings into the interface controller, [0047]), wherein the desired amount of power received is the same for each heating element (the plurality of end effecting devices can be activated and controlled harmonically in accordance with a variety of parameters, [0018]).
Regarding Claim 6, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach further comprising generating correction factors (a deviation amount: ER1-ER4, Fig. 3, [0051]) for position-dependent temperature variations in a furnace cavity that contains the heating elements (21A-24A, heaters, Fig. 3, [0049]). 
Regarding Claim 10, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach wherein determining the electrical duty cycle for each one of the plurality of heating elements further comprises accessing heating-element calibration data (supplies the corresponding adjusting amount to the time-division controller, Fig. 3, [0051]).
Regarding Claim 11, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach wherein determining the electrical duty cycle for each one of the plurality of heating elements further comprises: accessing correction factors, one for each heating element (a deviation amount: ER1-ER4… to the respective end effecting device, Fig. 3, [0051]), for position-dependent temperature variations in a furnace cavity that contains the heating elements (to accord a measured amount with a target amount, [0051]); and adjusting the duty cycle determined by accessing the heating-element calibration data  (supplies the corresponding adjusting amount to the time-division controller, Fig. 3, [0051]) by correction factors for position-dependent temperature variations in a furnace cavity (control of the heaters 21A-24A, [0052]).
Regarding Claim 12, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach further comprising: establishing a temperature control loop (a state control apparatus, Fig. 3, [0046]) by monitoring a temperature in a furnace cavity that contains the heating elements (21A-24A, electric heaters, Fig. 2, [0044]); and gating the electrical duty cycles (selectively activates and deactivates… thereby controlling each period of activating each of the hates, [0049]) via the temperature control loop to prevent a flow of electrical energy to the heating elements when the monitored temperature exceeds a desired temperature (activates/ deactivates… to perform the time-division control of the heaters, [0052]) in the furnace cavity.
Regarding Independent Claim 13, Hirayama et al. disclose a method for operating a power-compensated fusion furnace (a furnace 10, Fig 1, [0043]) comprising a plurality of heating elements (heaters 21A-24A, Fig 3, [0049]) disposed in a furnace cavity and a plurality of switching devices (51-54 relays, Fig 3, [0049]), wherein each switching device is electrically connected to a respective one of the heating elements, wherein, at least one heating element has a different electrical duty cycle than other of the heating elements in the plurality thereof (adjust each activation time period for each heater in accordance with parameters, Fig. 6, [0067]); and opening and closing each switching device in accordance with an electrical duty cycle that is determined (activates/deactivates the relays…with the actual activating signals…perform the time-division control, [0052]),
Hirayama et al. disclose the invention substantially as claimed and as discussed above; except, the method comprising: generating heating-element calibration data 
Anderson et al. teach a method of measuring a current flowing to and a voltage across heating element (it is necessary to know the current and the voltage passing through the heating element 19, Fig 2, Col 5 line 9-21), the method comprising: generating heating-element calibration data (control furnace temperature with device for calibration adjustment, Col 7 lines 31-55) based on measured of current and voltage obtained across the heating elements while the heating elements are in operation (measure the current and the voltage passing through the element 19, Fig 2, Col 5 lines 9-21); using the heating-element calibration data, for the respective electrically connected heating element (heating element 21A-24A, taught by Hirayama et al. already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to add the method of Hirayama with Anderson’s further teaching of the method comprising: generating heating-element calibration data based on measured of current and voltage obtained across the heating elements while the heating elements are in operation (heating elements are in operation, taught by Hirayama et al. already); using the heating-element calibration data, for the respective electrically connected heating element, wherein, at least one heating element has a different electrical duty cycle than other of the heating elements Anderson teaches, in Col 3 lines 10-40, of providing a temperature measurement and control system to measure and control multiple sections and/or phases of heating elements independent of the others within a furnace enclosure without the use of conventional temperature sensors.
Regarding Claims 15-17, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; and Hirayama et al. further teach Claim 15, wherein the electrical duty cycle for each switching device is further based on an applied correction (a deviation amount: ER1-ER4… to the respective end effecting device, Fig. 3, [0051]) for position-dependent temperature variation in the furnace cavity (21A-24A, heaters, Fig. 3, [0049]). Claim 16, adjusting the electrical duty cycle for each switching device by respective correction factors (an adjustment amount MV1-MV4, Fig. 3, [0051]) for position-dependent temperature variation, the correction factors being based on temperature readings obtained at plural locations (21B-24B for measuring respective temperatures, [0044], Fig 2) in the furnace cavity. Claim 17, further comprising: establishing a temperature control loop (a state control apparatus, Fig. 3, [0046]) by monitoring a temperature in a furnace cavity that contains the heating elements (21A-24A, electric heaters, Fig. 2, [0044]); and gating the electrical duty cycles (selectively activates and deactivates… thereby controlling each period of activating each of the hates, [0049]) via the temperature control loop to prevent a flow of electrical energy to the heating elements when the monitored temperature exceeds a desired temperature (activates/ deactivates… to perform the time-division control of the heaters, [0052]) in the furnace cavity.

Claims 2, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (US 2004/0099653 A1) in view of Anderson et al. (US 6,043,465) and Kaerts et al. (US 5,786,837).  
Regarding Claim 2, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed in Claim 1; except, wherein the electrical duty cycle for each heating element is a calibrated duty cycle, the calibrated duty cycle accounting for differences in an electrical resistance among the heating elements, thereby equalizing the power received by.
Kaerts et al. teach wherein electrical duty cycle for each heating element is a calibrated duty cycle (a plurality of heating element…with an adjustable strobe duty cycle, Figs. 5, 6 and 9, Col 10 lines 14-16), the calibrated duty cycle accounting for differences in an electrical resistance among the heating elements, thereby equalizing the power received by (the average value of the power during a heating time is equal for all heating elements, Col 6 lines 62-66).
	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the method of Hirayama et al. in view of Anderson with Kaerts‘s further teaching of wherein the electrical duty cycle for each heating element is a calibrated duty cycle, the calibrated duty cycle accounting for differences in an electrical resistance among the heating elements, thereby equalizing the power received by because Kaerts teaches, in Col 7 liens 14-18, of providing an equal time averaged power available to the heating elements although their individual characteristics may be different.
Regarding Claim 9, Hirayama et al. in view of Anderson et al. and Kaerts disclose the invention substantially as claimed and as discussed in Claim 2; and Hirayama et al. further teach at each switching device, a control signal further compressing implementing a corrected calibrated duty cycle (providing voltage corrected strobe duty cycle, Col 10 line 3, taught by Kaerts et al.) by adjusting the corrected calibrated duty cycle using correction factors (a deviation amount: ER1-ER4, Fig. 3, [0051]) for position-dependent temperature variations (control of the heaters 21A-24A, [0052]) in a furnace cavity.
Regarding Independent Claim 18, Hirayama et al. disclose a method for operating a power-compensated fusion furnace (a furnace 10, Fig 1, [0043]) having a plurality of heating elements (heaters 21A-24A, Fig 3, [0049]), the method comprising:
determining power delivered to each heating element (interface utilized by user through the control board unit 25 including power source 56, Fig 3, [0045]) during heating operations;
determining a relationship between the power delivered (delivered from power source 56, Fig 3, [0050] and duty cycle for each heating element (controller 29 controlling each period of activating each heaters, and allocates the cycle-time among time periods for actually activating the heaters sequentially, Fig. 3, [0049] and [0057]);
determining, from the relationship and a desired amount of power (the plurality of end effecting devices can be activated and controlled harmonically in accordance with a variety of parameters, [0018]) to be received; and

Hirayama et al. disclose the invention substantially as claimed and as discussed above; except, determining power delivered to each heating element (taught by Hirayama et al. already) during heating operations by measuring a current and/or voltage across each heating element;
determining, from the relationship and a desired amount of power (taught by Hirayama et al. already) to be received, a calibrated duty cycle for each heating element; and
generating a control signal that causes switching devices to open and close as necessary (taught by Hirayama et al. already) to implement the calibrated duty cycle for each heating element.
Anderson et al. teach a method of measuring a current and/or voltage across a heating element (measure the current and the voltage passing through the element 19, Fig 2, Col 5 lines 9-21); and Kaerts et al. teach determining, from the relationship and a desired amount of power (taught by Hirayama et al. already) to be received, a calibrated duty cycle  for each heating element (a plurality of heating element…with an adjustable strobe duty cycle, Figs. 5, 6 and 9, Col 10 lines 14-16); generating a control signal that causes switching devices to open and close as necessary (taught by Hirayama et al. already) to implement the calibrated duty cycle for each heating element (providing voltage corrected strobe duty cycle, Col 10 line 3).
Anderson’s and Kaerts’s further teaching of determining power delivered to each heating element (taught by Hirayama et al. already) during heating operations by measuring a current and/or voltage across each heating element; determining, from the relationship and a desired amount of power (taught by Hirayama et al. already) to be received, a calibrated duty cycle for each heating element; and generating a control signal that causes switching devices to open and close as necessary (taught by Hirayama et al. already) to implement the calibrated duty cycle for each heating element because Anderson teaches, in Col 3 lines 10-40, of providing a temperature measurement and control system to measure and control multiple sections and/or phases of heating elements independent of the others within a furnace enclosure without the use of conventional temperature sensors, and because Kaerts teaches, in Col 7 liens 14-18, of providing an equal time averaged power available to the heating elements although their individual characteristics may be different.
Regarding Claim 19, Hirayama et al. in view of Anderson et al. and Kaerts disclose the invention substantially as claimed and as discussed in Claim 2; and Hirayama et al. further teach further comprising: determining a duty cycle by altering the calibrated duty cycle (taught by Kaerts et al. already) by correction factors (a deviation amount: ER1-ER4, Fig. 3, [0051]) for position-dependent temperature variations (control of the heaters 21A-24A, [0052]);
generating a control signal that causes switching devices to open and close as necessary to implement the duty cycle for each heating element (activates/ deactivates 
Hirayama et al. disclose the invention substantially as claimed and as discussed above; except, determining duty cycle is determining a corrected calibrated duty cycle.
	Kaerts et al. teach a duty cycle is a corrected calibrated duty cycle (providing voltage corrected strobe duty cycle, Col 10 line 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Hirayama et al. in view of Anderson et al. and Kaerts with Kaerts’s further teaching of comprising: determining a corrected calibrated duty cycle by altering the calibrated duty cycle by correction factors (“determining…by altering the calibrated duty cycle by correction factors for position-dependent temperature variations” taught by Hirayama et al. already); generating a control signal that causes switching devices to open and close as necessary (“generating a control signal that causes switching devices to open and close as necessary” taught by Hirayama et al. already) to implement the corrected calibrated duty cycle for each heating element (“to implement … for each heating element” taught by Hirayama et al. already) because Kaerts teaches, in Col 7 liens 14-18, of providing an equal time averaged power available to the heating elements although their individual characteristics may be different.
Regarding Claim 20, Hirayama et al. in view of Anderson et al. and Kaerts et al. teach the invention substantially as claimed and as discussed in Claim 18; Hirayama et al. further teach further comprising gating the calibrated electrical duty cycles (a plurality of heating element…with an adjustable strobe duty cycle, Figs. 5, 6 and 9, Col 10 lines  Kaerts already) via a temperature control loop (a state control apparatus, Fig. 3, [0046]) that monitors a temperature in a furnace cavity that contains the heating elements (with 21A-24A, electric heaters in the furnace 10, Fig. 2, [0044]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. / Anderson et al. as applied to Claim 4 above, further in view of Hesford et al. (US 4,506,144).  
Regarding Claim 5, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; Hirayama et al. further disclose using the heating-element calibration data (taught by Anderson et al. already) based on the selected desired amount of power (on the basis of preset values, [0006]);
Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; except, further comprises interpolating or extrapolating the heating-element calibration data based on the selected desired amount of power.
Hesford et al. teach determining a duty cycle by interpolating (comparing an extrapolated accumulated duty cycle …for applying the next cycle, Col. 2 lines 54-57).  
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Hirayama et al. in view of Anderson et al. with Hesford’s further teaching of determining the electrical duty cycle for each heating element further comprises interpolating or extrapolating the heating-element calibration data (“the heating-element calibration data” taught by Anderson et al. already) based on the elected desired amount of power (“based on the elected desired .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. / Anderson et al. as applied to Claim 13, further in view of Jones (US 4,338,769).  
Regarding Claim 14, Hirayama et al. in view of Anderson et al. disclose the invention substantially as claimed and as discussed above; except, wherein opening and closing each switching device in accordance with the electrical duty cycle further comprises at least one of either: a) opening, then closing, then opening one of the switching devices within 1 second; and b) closing, then opening, then closing one of the switching devices within 1 second.
Jones teaches switching device (solid state relay switching, Abstract) in accordance with the electrical duty cycle further comprises: opening, then closing, then opening one of the switching devices within 1 second (duty cycle of less than approximately one second, Fig. 3, Col. 11 line 38); 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to add the method of Hirayama in view of Anderson with Jones’s further teaching of opening and closing each switching device in accordance with the electrical duty cycle further comprises opening, then closing, then opening one of the switching devices within 1 second because Jones teaches in Col. 1 lines 60-66, of minimizing the required cycle portion to raise the oven to the desired temperature during operation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of prior art of record Hirayama in view of Anderson disclose a method for operating a power-compensated fusion furnace as claimed.  However, neither Hirayama nor Anderson teaches the method of “generating correction factors for position-dependent temperature variations comprises moving a single movable temperature sensor to various locations within the furnace cavity and obtaining temperatures readings at said various locations”; and there is no motivation found to modify prior art to obtain the claimed limitations.  As such, Claim 7 is allowed.  With respect to Claim 8, the dependency on Claim 7 makes it allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761